Foster, J.
The plaintiffs are now the owners of a note for $3,000, dated November 1, 1872, payable two years from date, with semi-annual interest. A mortgage of certain real estate, described in the bill, was given to secure the payment of this note, which mortgage is also now held by the plaintiffs. The interest accruing on this note not having been paid, this bill is brought to foreclose the mortgage.
The only question made is, as to the jurisdiction of the court; the defendant insisting that the Court of Common Pleas, not the Superior Court, has jurisdiction.
This question is settled, very clearly, by the 4th section of the act of 1869, creating and establishing Courts of Common Pleas for Hartford and New Haven counties. Original and exclusive jurisdiction over all suits in equity, with certain qualifications, wherein the matter in demand shall not exceed the sum of $500, is conferred on these Courts of Common Pleas. To this grant of power there is added the following clause:—
“ Provided, that in suits for the redemption or foreclosure of mortgages, the jurisdiction shall be determined by the • amount of the debt or liability secured, as described in the mortgage.” Acts of 1869, p. 313.
Language could hardly be plainer than this. The debt secured amounts to more than $500 ; so the Court of Common Pleas has no jurisdiction. It belongs to the Superior Court.
The Superior Court, therefore, is advised to entertain jurisdiction of the case.
In this opinion the other judges concurred.